FILED
                            NOT FOR PUBLICATION                               MAR 16 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GAMETECH INTERNATIONAL INC., a                    No. 10-15626
Delaware corporation,
                                                  D.C. No. 2:01-cv-00540-ECV
              Plaintiff-counter-defendant -
Appellee,
                                                  MEMORANDUM *
  v.

TREND GAMING SYSTEMS, L.L.C., a
Texas limited liability company,

              Defendant-counter-claimant -
Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Edward C. Voss, Magistrate Judge, Presiding

                      Argued and Submitted February 16, 2011
                             San Francisco, California

Before: SCHROEDER and THOMAS, Circuit Judges, and CONTI, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Samuel Conti, Senior District Judge for the United
States District Court for the Northern District of California, sitting by designation.
      This is the second appeal in this action brought by GameTech International

Inc. to recover receipts allegedly due under its contract with Trend Gaming

Systems, L.L.C., to distribute GameTech’s gaming equipment. In the earlier

appeal, we reversed a judgment in favor of Trend and remanded for a new trial.

GameTech Intern. Inc. v. Trend Gaming Systems, LLC., 232 Fed. Appx. 676 (9th

Cir. 2007).

      In this appeal, Trend seeks to challenge the district court’s order distributing

the monies collected by Trend and held in constructive trust pending the outcome

of the litigation. After the jury returned a verdict in favor of GameTech following

our remand, and after final judgment was entered, GameTech filed a motion

requesting the district court to release the funds in the constructive trust to

GameTech as partial satisfaction of the damages award against Trend. The day

after GameTech filed its motion for disbursement, Trend and its attorneys executed

a security agreement purporting to grant the attorneys a security interest in the

constructive trust to cover the attorneys’ fees owed by Trend. Trend then filed a

response opposing GameTech’s motion and cross-moved the district court to

distribute the funds to Trend. The district court entered an order granting

GameTech’s motion and directing the funds in the trust be disbursed to GameTech.

The funds were then released.


                                            2
      Litigation between GameTech and Trend has concluded, and nothing is

presently before the district court or this Court concerning the underlying dispute.

This Court is not in a position to direct the district court to fashion a remedy that

would enforce the security agreement between Trend and its lawyers; the funds in

which Trend’s attorneys allegedly now claim an interest have been disbursed to

GameTech. Accordingly, this appeal is moot. See Enyart v. Nat’l Conf. of Bar

Examiners, Inc., 630 F.3d 1153, 1159 (9th Cir. 2011) (“The test for mootness of an

appeal is whether the appellate court can give the appellant any effective relief in

the event that it decides the matter on the merits in his favor. If it can grant such

relief, the matter is not moot.” (quoting Garcia v. Lawn, 805 F.2d 1400, 1402 (9th

Cir. 1986))).

      Trend did not move for reconsideration of the disbursement order, nor did it

apply for a stay before the trustee released all the funds to GameTech. “If an

appellant fails to obtain a stay after exhausting all appropriate remedies, that well

may be the end of [its] appeal.” In re Roberts Farms, Inc., 652 F.2d 793, 798 (9th

Cir. 1981).

      The appeal is DISMISSED.




                                           3